DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding the rejection of claims 33-34 under 35 USC 101 (non-statutory):
	Applicant’s amendment is considered to have overcome the rejection. Accordingly, the rejection has been withdrawn.

Regarding the rejection of claims 27 and 29 under 35 USC 112(b):
	Applicant’s amendment is considered to have overcome the rejection. Accordingly, the rejection has been withdrawn.

Regarding claims rejected under 35 USC 101 (abstract idea):
Applicant's arguments  have been fully considered but they are not persuasive.
Applicant argues that the amended claim language “for decryption and verification, and detection of suspicious behavior by the first entity based on the encrypted analysis result while preserving privacy of the encrypted log and the encrypted query from the second entity” modifies the claim such that it meets steps 2A and 2B of the subject matter eligibility test. In response, it is first noted that "for decryption and verification, and detection of suspicious behavior by the first entity based on the encrypted analysis result while preserving privacy of the encrypted log and the encrypted query from the second entity" is considered to be an intended use of the step of "transferring the encrypted analysis result from the second entity to the first entity." It is further noted that it is unclear whether “while preserving privacy of the encrypted log 
As well, since the second entity is claimed to never decrypt the encrypted analysis result before transfer, it is noted that “preserving privacy” appears to be inherent. For instance, privacy is preserved because the analysis result is encrypted during the entire process where the second entity has access to it, and thus the second entity is unable to read it. As such, the analysis result is kept private.  Inherency is apparent in the language of claim 13 as discussed above, as well as in claims 23 (which recites “while preserving privacy of the encrypted log and the encrypted query from the second entity” which would be an inherent causal effect of what the second entity does or does not do), 30, and 33 (which are drawn to the combination of both entities’ methods, where the “while preserving privacy” limitation would be an inherent causal result of the second entity not decrypting the query or log). 
Since the amended claim language at issue may either be interpreted as an intended use clause, or inherent to the remaining claim language, it is not considered to further specify how the judicial exception is integrated into a practical application, nor specify additional elements which amount to significantly more than the abstract idea. 

Regarding claims rejected under 35 USC 103:
Applicant's arguments  have been fully considered but they are not persuasive.
Applicant argues that the Obermeier-Chase combination does not fully disclose the claimed “k-deterministic encryption scheme” (i.e., the subject matter of canceled claim 16). Applicant points to [0039] of the specification to differentiate between the deterministic algorithm discussed in Chase and the claimed k-deterministic algorithm. In response, it is noted that the cited paragraph of the specification describes the k-deterministic scheme as “an encryption scheme that, given an encryption key, encrypts any given plaintext with up to k deterministically computable cipher texts for an integer parameter k… encrypts any given to one of at most k possible cipher texts uniformly at random.” As such, it may be considered that the Obermeier-Chase combination would disclose the trivial case where k is 1 and there is one ciphertext per plaintext. Since the claim language does not set forth bounds for the integer parameter k, and since the specification does not set a lower bound for integer parameter k, the Obermeier-Chase combination is considered to disclose the k-deterministic encryption scheme as it is currently claimed (i.e., the combination disclosing the case where k=1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 13, 23, 30, and 33 recite “while preserving privacy of the encrypted log and the encrypted query from the second entity,” which is considered to render the claims unclear as it is unclear how this limitation affects the claims, seeing as it appears to be inherent to the claim language it is modifying. For instance, privacy is preserved because the analysis result is encrypted during the entire process where the second entity has access to it, and thus the second entity is unable to read it. However, this is already present in the claim language other than the “while preserving privacy of the encrypted log and the encrypted query from the second entity” limitation. The dependent claims 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a mathematical concept without significantly more. The claim(s) recite(s) a searchable encryption process of sending encrypted queries for encrypted data, which are mathematical operations. This judicial exception is not integrated into a practical application because generally linking the judicial exception to a particular technological environment or field of use is not sufficient—see MPEP 2106.05(h). In this case, the claims link the judicial exception to that of entities including a utility and a service provider, and do not appear to provide any improvement to the entities, nor any action or transformation involving the entities other than that of the judicial exception. The entities are merely involved in a searchable encryption algorithm, and appear to be a cryptographic Alice and Bob equivalent. As such, the claims appear to be directed to the judicial exception itself, rather than to a practical application of the judicial exception.
Abstract idea limitations (exemplary claim 13): A method for analyzing a log of a first entity, the method comprising: receiving, at a second entity, an encrypted log from the first entity; receiving, at the second entity, an encrypted query from first entity; analyzing, at the second entity, the encrypted log by using the encrypted query; generating an encrypted analysis result at the second entity; and transferring the encrypted analysis result from the second entity to the first entity for decryption and verification, and detection of suspicious behavior by the first entity based on the encrypted analysis result while preserving privacy of the encrypted log and 
Claim elements which may be considered to be additional elements: of a device or a plurality of devices (exemplary claim 13); wherein the first entity is a utility or a cluster of utilities and the second entity is a host of a service provider (exemplary claim 14); wherein the log is a security log of a utility (exemplary claim 17); wherein the log is a log of industrial equipment, a security log of a network or a log of an industrial controller (exemplary claim 18); wherein the log is a log of an entire system that comprises multiple device (exemplary claim 19); wherein transfers between the first entity and the second entity are performed via a secure channel (exemplary claim 21).
In the case of exemplary language from claims 13, 14, 17, 18, and 19 above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea / generally linking the judicial exception to a particular technological environment or field of use are not sufficient—see MPEP 2106.05(f)&(h). Here, the claim language merely recites generic computing devices for performing the judicial exception (“a device,” “multiple devices,” a system comprising devices); the identity of the entities as being specific organizations. 
In the case of exemplary language from claim 21, Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not considered to be sufficient. Secure channels for transferring data are well known, routine, and conventional activities known in, e.g., the searchable encryption field of art. For instance, refer to at least Col. 28, Ll. 50-55 of the Trepetin reference, stating that “we can readily encrypt our queries and result sets by encrypting the channel between clients (or some intermediary gateway) and the database server. A scheme 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-20 and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeier (EP 2 677 441 A1) in view of Chase (US 8,429,421 B2).

Regarding claim 13, Obermeier discloses: A method for analyzing a log of a device or a plurality of devices of a first entity (e.g., operational data of industrial systems as in [0002] of Obermeier), the method comprising: 
receiving, at a second entity, an encrypted log from the first entity; 
Refer to at least [0045]-[0051] of Obermeier with respect to encrypting and storing operational data to a server database.
receiving, at the second entity, an encrypted query from first entity; 
Refer to at least [0053]-[0059] of Obermeier with respect to an encrypted query to the server database. 
analyzing, at the second entity, the encrypted log by using the encrypted query; 
generating an encrypted analysis result at the second entity; 
transferring the encrypted analysis result from the second entity to the first entity for decryption and detection of suspicious behavior (e.g., [0001]-[0002] of Obermeier with respect to operational data such as sensor measurements, production data, and control data, which is inherently obtained for determining normal operations of an industrial system) by the first entity based on the encrypted analysis result while preserving privacy of the encrypted log and the encrypted query from the second entity ("for decryption and verification, and detection of suspicious behavior by the first entity based on the encrypted analysis result" is an intended use of the "transferring" step).
Refer to at least the abstract and [0061]-[0065] of Obermeier with respect to the server database performing the query and sending an encrypted query result. The query result is decrypted. 
Refer to at least [0004]-[0005], [0012] and [0060] of Obermeier with respect to preserving privacy and no encoding or encryption scheme having to be provided to the server.
Obermeier does not appear to disclose: that the encrypted analysis result is also verified by the first entity in addition to decryption. Obermeier further does not disclose: the encrypted log encrypted with a k-deterministic encryption scheme; the encrypted query encrypted with the k-deterministic encryption scheme. However, Obermeier in view of Chase discloses: that the encrypted analysis result is also verified by the first entity in addition to decryption;
Refer to at least FIG. 5 and Col. 12, Ll. 16-30 of Chase with respect to receiving, decrypting, and verifying an encrypted query result at a client. 
the encrypted log encrypted with a k-deterministic encryption scheme; the encrypted query encrypted with the k-deterministic encryption scheme.
Refer to at least Col. 4, Ll. 30-44 and Ll. 53-67 of Chase with respect to a deterministic algorithm for encrypting / decrypting. 
The teachings of Obermeier and Chase concern searchable encryption and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Obermeier to include verifying the encrypted query result for at least the purpose of ensuring a true positive, as per the cited portions of Chase (i.e., improved usability). It further would have been obvious to utilize a deterministic algorithm because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., substituting one encryption algorithm for another, since Obermeier is drawn to a generic encoding function).

Regarding claim 14, Obermeier-Chase discloses: The method of claim 13, wherein the first entity is a utility or a cluster of utilities and the second entity is a host of a service provider.
Refer to at least Fig. 1 of Obermeier, where industrial plant 16 and its computing devices are in communication with service provider 14 and its servers and database for performing data storage and search.

Regarding claim 15, Obermeier-Chase discloses: The method of claim 13, wherein the encrypted log and the encrypted query are encrypted by a first private/secret key that is not known by the second entity.
Refer to at least [0016]-[0017] and [0060] of Obermeier with respect to a private key and homomorphic encryption.

Regarding claim 17, Obermeier-Chase discloses: The method of claim 13, wherein the log is a security log of a utility.
Refer to at least [0002] of Obermeier with respect to exemplary forms of the operational data, such as measurement data from sensors and configuration data for control devices. 

Regarding claim 18, it is rejected for substantially the same reasons as claims 13 and 17 above (i.e., the citations).

Regarding claim 19, it is rejected for substantially the same reasons as claims 13 and 17 above (i.e., the citations).

Regarding claim 20, Obermeier-Chase discloses: The method of claim 13, wherein the steps of receiving the encrypted log, analyzing the encrypted log and transferring the encrypted analysis result are executed periodically.
Refer to at least [0053] of Obermeier with respect to the data historian requesting data it doesn’t have and/or a user requesting specific data.
Refer to at least Col. 6, Ll. 43-51 of Chase with respect to performing subsequent queries.
All of the claimed elements were known in the prior art (i.e., performing queries as cited) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (i.e., the data historian or the user performing subsequent queries), and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., performing subsequent queries via the gateway and database of Obermeier).

Regarding claim 22, Obermeier-Chase discloses: The method of claim 13, wherein the encrypted query is a filter query for locating and identifying a specific value in the log or an occurrence query for evaluating whether a particular value is present in the log.
Refer to at least FIG. 4 and Col. 9, Ll. 55-Col. 10, Ll. 12 of Chase with respect to query entries and identifying corresponding values. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the specific form of the query, which is generic in Obermeier).

Regarding independent claim 23, it is substantially similar to independent claim 13 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 24-26, they are substantially similar to claims 14, 17, and 20 above, and are therefore likewise rejected.

Regarding claim 27, Obermeier-Chase discloses:  The method of claim 23, wherein the log is organized in columns and rows and the encrypted log is generated by encrypting one or more of: only parts of the columns separately; only parts of the rows separately.
Refer to at least 120 in FIG. 4 of Chase with respect to the encrypted records. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the specific form for organizing the encrypted data, which is generic in Obermeier).

The method claim 27, wherein the log comprises additional dummy rows, dummy columns or dummy entries.
Refer to at least FIG. 6 and Col. 11, Ll. 46-49 of Chase with respect to dummy entries.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Obermeier to include dummy entries for at least the purpose of increased security through obfuscation.

Regarding claim 29, it is rejected for substantially the same reasons as claims 23 and 27 above (i.e., encryption as the permutation). 

Regarding independent claim 30, it is substantially similar to independent claim 13 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claim 31, it is substantially similar to claim 14 above, and is therefore likewise rejected.

Regarding claim 32, it is substantially similar to claim 20 above, and is therefore likewise rejected.

Claims 21 and 33-34 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeier-Chase as applied to claims 13-15, 17-20 and 22-32 above, and further in view of Trepetin (US 9,946,810 B1).

Regarding claim 21, Obermeier-Chase does not disclose: wherein the encrypted log and the encrypted query are received from the first entity via a secure channel. However, wherein the encrypted log and the encrypted query are received from the first entity via a secure channel. 
Refer to at least Col. 28, Ll. 50-55 of Trepetin with respect to encrypting the channel between client and database server for queries and result sets.
The teachings of Obermeier-Chase and Trapetin concern searchable encryption and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Obermeier to include a secure channel for at least the purpose of increasing security / privacy of communications. 

Regarding independent claim 33, it is substantially similar to independent claim 13 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale). It further includes elements of dependent claim 21 above (i.e., the secure channel), and is therefore further rejected in view of Trapetin with respect to the secure channel between client and database server. 

Regarding claim 34, it is substantially similar to claim 14 above, and is therefore likewise rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432